Ueegory, J.
This action was prosecuted by the relators against the appellants for alleged breaches of the bond of Darnall, as principal, and Arnold, as surety, conditioned that the former would faithfully discharge the duties of his trust as administrator, with the will annexed, of the estate of one Mary Bell, deceased. There was a demurrer overruled to the complaint, and this is assigned for error, but the objection to the complaint has been obviated by the amended record certified to this court in answer to a certiorari, and need not therefore be noticed.
One of the breaches complained of is, that Darnall was secretly conniving with Arnold to allow the latter a false and fraudulent claim against the estate, then on file, although the same had been adjudicated fully in the court below and rejected, on the verdict of a jury, a certified transcript whereof was made a part of the complaint. By the transcript thus filed, it appears that Darnall, as administrator of Bell, had admitted the pretended claim of Arnold, and had made a settlement in the Common Pleas Court, in which he was allowed credit for the amount of Arnold’s claim thus admitted. In a bill filed by the relators against Darnall and Arnold, the appellants, that settlement was set aside, and Arnold’s claim disallowed in the final decree, except $50, found by the jury in their verdict to be due to Arnold from the estate of Bell, for services in the last illness of deceased. The appellants, in one paragraph of their answer in the case in judgment, set up this pretended indebtedness of the estate of Bell to Arnold. The relators replied, in addition to the general denial, by way of estoppel, the foregoing adjudication and disallowance of Arnold’s claim, making the above mentioned transcript a part of the *507reply. The appellants offered to prove the correctness of Arnold’s claim, but admitted in open court that it was the same claim adjudicated in the proceedings and judgment set forth in the transcript made a part of the complaint and reply. The court refused to admit the offered testimony, and this is assigned for error. But for the admission, under the issues, the appellants would have been entitled to go into the evidence of the correctness of Arnold’s account against the estate of Bell. The admission made it manifest that the evidence offered could not avail the appellants, and if the court below was in error in rejecting it, yet the error, if any, being harmless, will not reverse the judgment.
C. C. Nave, for appellant.
L. M. Campbell and J. V. Hadley, for appellees.
The judgment is affirmed, with costs, and ten per cent, damages. -